If there be any error in the decision of the Court of Appeals affirming the judgment of the lower court, that error is based on a finding of facts. It has been uniformly ruled by this court that we would not review the Court of Appeals as to findings of facts. If the facts as found by the Court of Appeals are as stated in the opinion, then the decision is correct. We find no principle of law decided erroneously.
It results that the application for certiorari must be denied.
Writ denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.